ORDER
PAUL GAME, Jr., United States Magistrate.
Before the Court is a Motion for Telephone Depositions filed on behalf of the Plaintiffs, Alejo Reyna, Hortensia Reyna, Guadalupe Sanchez, Juan Jose Moreno and Nellie Moreno. Because the Plaintiffs are seeking to restrict the means by which their depositions are to be taken, as opposed to seeking leave of court to themselves take Fed.R.Civ.P. 30(b)(7) depositions, their motion is in reality a Fed.R. Civ.P. 26(c) motion for protective order. Since it appears that Plaintiffs’ counsel conferred with opposing counsel in accordance with Local Rule 3.04(a) prior to filing the motion it is, nonetheless, appropriate for the Court to consider the motion on its merits.
Having studied the motion and supporting affidavits, as well as the response thereto, and being otherwise fully advised, it is the finding of the undersigned that the Plaintiff has shown good cause for the entry of a limited protective order. Accordingly, it is, upon consideration
ORDERED as follows:
1. That the Plaintiffs’ Motion for Telephone Depositions (doc. 42) be, and the same is hereby GRANTED to the extent that the Defendants may depose the Plaintiffs as scheduled on July 17 and 18, 1986 either telephonically or in person in the Middle District of Florida at the Defendants’ expense.
2. That should the Defendants choose to depose the Plaintiffs telephonically or not at all on July 17 and 18, 1986 the Plaintiffs shall make themselves available for depositions in the Middle District of Florida at a time to be agreed upon between the parties during the week prior to trial.